Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-12 were previously rejected in the non-final office action (11/04/2021). Applicant’s amendment was received on 5/04/2022 whereby claims 1, 2, & 5 were amended.  Claims 3, 4, & 7-12 were cancelled. No claims were added. Accordingly, claims 1, 2, 5, & 6 are currently pending and hereby examined in this final office action.
Response to Remarks/Arguments
35 U.S.C. §101
With respect to the previous 35 USC §101 rejections, Applicant’s arguments have been considered but are not persuasive.  Applicant argues that “amended Claim 1 now recites elements [] that are derived from Claims 3 and 4 with modifications to more specifically recite computing steps…Due to these modified elements [] Applicant believes that the invention recited in Claim 1 is no longer an abstract idea.”  Examiner respectfully disagrees.  The newly added limitations in amended claim 1 do not change the nature of the abstract idea recited at Step 2A Prong 1.  Furthermore, the analysis remains the same at Step 2A Prong 2 and Step 2B.  That is to say, any additional computing elements present in amended claim 1 are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
35 USC §102/103
With respect to the prior art rejections, Applicant’s arguments have been considered but are moot since Applicant’s amendment necessitated new grounds of rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5 & 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claims
Step 2A Prong One
Claims 1 and 5 are directed to a commodity delivery management system that presents offers to delivery workers for delivering a commodity to a customer and allows the delivery workers to select an offer.
The limitations of Claim 1 recite:
A computer program executed on a commodity delivery management system comprising: [] manag[ing] delivery of a commodity from one or more near sites each having, as a delivery coverage area, a predetermined area allowing distribution to a customer home in a predetermined time period, to the customer home; 
[] the customer; and 
[] a delivery worker undertaking delivery of the commodity ordered from [] the customer, the program being executed for assigning the delivery worker the commodity to be delivered, wherein when being executed on the system, the program causes []: 
a step of issuing, to [] the delivery worker, a delivery offer notification that presents the commodity for each delivery destination area, and a compensation fee receivable when the commodity is delivered, for the sake of the assigning; and 
a step of allowing the delivery worker to which the delivery offer notification has been issued, to select the commodity for each delivery area, [],
wherein when the commodity is delivered to the customer home, an evaluation of the delivery worker having delivered the commodity is made [], and a rank of the delivery worker is calculated [] based on the evaluation,
and the offer notification is issued earlier to relatively higher ranked delivery workers than to relatively lower ranked delivery workers according to the ranks thereof.
The claim limitations as drafted, under their broadest reasonable interpretation, are analogous to a commercial or legal interaction and/or managing personal behavior or relationships or interactions between people.  Therefore, the claims fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The generic computer components (see below) do not change the character of the limitations.  Accordingly, the claims recite an abstract idea. 
The limitations of Claim 5 recite:
A commodity delivery management system comprising: 
[] that manages delivery of a commodity from one or more near sites each having, as a delivery coverage area, a predetermined area allowing distribution to a customer home in a predetermined time period, to the customer home; 
[] the customer; and 
[] a delivery worker undertaking delivery of the commodity ordered from [] the customer, 
wherein for assigning the delivery worker the commodity to be delivered, [] issues, to [] the delivery worker, a delivery offer notification that presents the commodity for each delivery destination area, and a compensation fee receivable when the commodity is delivered, and
 allows the delivery worker to which the delivery offer notification has been issued, to select the commodity for each delivery area, [].
wherein when the commodity is delivered to the customer home, an evaluation of the delivery worker having delivered the commodity is made [], and a rank of the delivery worker is calculated [] based on the evaluation,
and the offer notification is issued earlier to relatively higher ranked delivery workers than to relatively lower ranked delivery workers according to the ranks thereof.
The claim limitations as drafted, under their broadest reasonable interpretation, are analogous to a commercial or legal interaction and/or managing personal behavior or relationships or interactions between people.  Therefore, the claims fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The generic computer components (see below) do not change the character of the limitations.  Accordingly, the claims recite an abstract idea. 
Step 2A Prong Two
The Judicial exception is not integrated into a practical applications because the additional elements are generic computer components.  In particular, the claims recites the following additional elements:
a management server (Claims 1 and 5)
a terminal of the customer (Claims 1 and 5)
a terminal of a delivery worker (Claims 1 and 5)
These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). Furthermore, the receiving of offers over a network is considered extra solution activity (See MPEP 2106.05(g) Insignificant Extra-Solution Activity) because it is receiving/transmitting data over a network.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Furthermore, the receiving of data over a network is considered well-understood routine and conventional (see MPEP 2106.05(d) Part II(i)). The claims are ineligible.
Dependent Claims
Step 2A Prong One
Dependent Claims 2 and 6 further recite the same abstract ideas recited in Claims 1 and 5, respectively.  They further limit the series of steps/system by setting the compensation fee for the delivery worker according to the sales price of the commodity.
Claim 2: The program according to claim 1, wherein the compensation fee receivable when the commodity is delivered is determined according to a sales price of the commodity.
Claim 6: The system according to claim 5, wherein the compensation fee receivable when the commodity is delivered is determined according to a sales price of the commodity.
The claim limitations as drafted, under their broadest reasonable interpretation, are analogous to a commercial or legal interaction and/or managing personal behavior or relationships or interactions between people.  Therefore, the claims fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea. 
Step 2A Prong Two
The judicial exception is not integrated into a practical application because there are no additional elements in the claims.
Step 2B
The judicial exception does not amount to significantly more because there are no additional elements in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pre-grant Publication No.: US 2016/0086128 A1, hereinafter “Geiger,” in view of  International Publication NO.: WO 2018/175895 A1, hereinafter “Blair.”
 (Currently Amended) Claim 1: Geiger, as shown, teaches: A computing method executed on a commodity delivery management system comprising:
a management server that manages delivery of a commodity from one or more near sites each having, as a delivery coverage area, a predetermined area allowing distribution to a customer home in a predetermined time period, to the customer home; (Geiger [0008]; see also [0010])
a terminal of the customer; (Geiger [0008]; see also [0010])
a terminal of a delivery worker undertaking delivery of the commodity ordered from the terminal of the customer, the computing method being executed for assigning the delivery worker the commodity to be delivered, (Geiger [0008]; see also [0010])
wherein the computing method comprises following steps executed by the management server: a step of issuing, to the terminal of the delivery worker, a delivery offer notification that presents the commodity for each delivery destination area, and a compensation fee receivable when the commodity is delivered, for the sake of the assigning; (Geiger [0011], “The system may further include the server being configured to alert the plurality of driver smartphones regarding: (1) the delivery need, (2) the delivery particulars and (3) the payment for delivery.”) 
a step of allowing the delivery worker to which the delivery offer notification has been issued, to select the commodity for each delivery area, through the terminal of the delivery worker, (Geiger [0012], “The system may further include one of the plurality of driver smartphones submitting to the server an offer to drive.”  Examiner is interpreting the offer in Geiger as the selection in the claim.   See also Geiger [0056]-[0057]) 
wherein when the commodity is delivered to the customer home, an evaluation of the delivery worker having delivered the commodity is made through the terminal of the customer, and a rank of the delivery worker is calculated in the management server based on the evaluation, (Geiger [0050], “FIG. 7 is an exemplary GUI for an optional rating page 190, according to an embodiment of the present invention. The rating page 190 gives the user the option to rate [] the driver using the App and driver ratings field 192…the user can select the desired rating of one through five as desired for [] the driver…The rating(s) and comments, if any, may be sent to the Fetch 1 server to build up a database of ratings for [] the driver…”)

Geiger doesn’t explicitly teach the following; however, Blair teaches:
and the offer notification is issued earlier to relatively higher ranked delivery workers than to relatively lower ranked delivery workers according to the ranks thereof. (Blair [0020], “the courier opportunity can be initially broadcasted to some preferred couriers (e.g., couriers with a higher rank), and then, within a predetermined period, the courier opportunity can be broadcasted to the remaining couriers.”; See also [0019])
Geiger is directed to the on-demand transportation of parcels from one location to another.  Blair is also directed to transporting items from one location to another.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Geiger with the teachings of Blair since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
(Currently Amended) Claim 5: Geiger, as shown, teaches: A commodity delivery management system comprising: 
a management server that manages delivery of a commodity from one or more near sites each having, as a delivery coverage area, a predetermined area allowing distribution to a customer home in a predetermined time period, to the customer home; (Geiger [0008]; see also [0010])
a terminal of the customer; (Geiger [0008]; see also [0010])
a terminal of a delivery worker undertaking delivery of the commodity ordered from the terminal of the customer, (Geiger [0008]; see also [0010])
wherein for assigning the delivery worker the commodity to be delivered, the management server issues, to the terminal of the delivery worker, a delivery offer notification that presents the commodity for each delivery destination area, and a compensation fee receivable when the commodity is delivered, (Geiger [0011], “The system may further include the server being configured to alert the plurality of driver smartphones regarding: (1) the delivery need, (2) the delivery particulars and (3) the payment for delivery.”)
allows the delivery worker to which the delivery offer notification has been issued, to select the commodity for each delivery area, through the terminal of the delivery worker, (Geiger [0012], “The system may further include one of the plurality of driver smartphones submitting to the server an offer to drive.”  Examiner is interpreting the offer in Geiger as the selection in the claim.  See also Geiger [0056]-[0057])
wherein when the commodity is delivered to the customer home, an evaluation of the delivery worker having delivered the commodity is made through the terminal of the customer, and a rank of the delivery worker is calculated in the management server based on the evaluation, (Geiger [0050], “FIG. 7 is an exemplary GUI for an optional rating page 190, according to an embodiment of the present invention. The rating page 190 gives the user the option to rate [] the driver using the App and driver ratings field 192…the user can select the desired rating of one through five as desired for [] the driver…The rating(s) and comments, if any, may be sent to the Fetch 1 server to build up a database of ratings for [] the driver…”)

Geiger doesn’t explicitly teach the following; however, Blair teaches:
and the offer notification is issued earlier to relatively higher ranked delivery workers than to relatively lower ranked delivery workers according to the ranks thereof. (Blair [0020], “the courier opportunity can be initially broadcasted to some preferred couriers (e.g., couriers with a higher rank), and then, within a predetermined period, the courier opportunity can be broadcasted to the remaining couriers.”; See also [0019])
Geiger is directed to the on-demand transportation of parcels from one location to another.  Blair is also directed to transporting items from one location to another.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Geiger with the teachings of Blair since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 2 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Geiger/Blair in view of  Pre-grant Publication No.: US 2019/0080275 A1, hereinafter “Brownell.”
(Currently Amended) Claim 2: Geiger/Blair, as shown above, teaches all the limitations of claim 1.  Geiger/Blair doesn’t explicitly teach the following; however, Brownell teaches:
wherein the compensation fee receivable when the commodity is delivered is determined according to a sales price of the commodity. (Brownell [0018], “the platform can provide a default or a recommended amount for the sender. The recommend amount may be based on…the value of the package etc.”)
Geiger & Blair are directed to the transportation of parcels/goods from one location to another.  Brownell is also directed to transporting parcels/goods from one location to another. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Geiger/Blair with the teachings of Brownell since, “there exists a need for an improved delivery platform and method that allows packages to be delivered more efficiently and safely to their recipients.” (Brownell [0004])
(Original) Claim 6: Geiger/Blair, as shown above, teaches all the limitations of claim 1.  Geiger/Blair doesn’t explicitly teach the following; however, Brownell teaches:
wherein the compensation fee receivable when the commodity is delivered is determined according to a sales price of the commodity. (Brownell [0018], “the platform can provide a default or a recommended amount for the sender. The recommend amount may be based on…the value of the package etc.”)
Geiger & Blair are directed to the transportation of parcels/goods from one location to another.  Brownell is also directed to transporting parcels/goods from one location to another. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Geiger/Blair with the teachings of Brownell since, “there exists a need for an improved delivery platform and method that allows packages to be delivered more efficiently and safely to their recipients.” (Brownell [0004])
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571) 272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                

/JEFF ZIMMERMAN/               Supervisory Patent Examiner, Art Unit 3628